DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Dec 21, 2020 in response to the Non-Final Office Action mailed on Aug 21, 2020, regarding application number 15/748,393. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-4, 7-12, 14-21 and 23-24 is/are currently pending and has/have been examined.
Claim(s) 22 has/have been cancelled. 
Claim(s) 24 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Dec 21, 2020 has been entered. Applicant’s Remarks filed on Dec 21, 2020 have been considered as follows.
Based on the Amendments to the Claims, the 112(a) rejections previously set forth are withdrawn. 

Based on the Amendments to the Claims, and Page(s) 8-13 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.
The Declaration submitted on Dec 21, 2020 has been considered and is addressed in the Response to Arguments section. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 7-12, 14-21 and 23-24  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim(s) 1, 10 and 14, the recitation “mixing the at least one reagent and the biological fluid sample to lyse cells in the biological fluid sample” is unclear. It is unclear what the requirements are to achieve lysis of cells as a result of the mixing. How is the lysis achieved? Does the mixing itself result in the lysis, and thus the recitation “to lyse cells in the biological fluid sample” is to simply describe an intended result arising from the act of mixing? Or does the at least reagent act “to lyse cells in the biological fluid sample”, thus requiring that 

	Claim(s) 2-4, 7-9, 11-12, 15-21 and 23-24 are rejected by virtue of dependency on Claim(s) 1, 10 and 14 as appropriate. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-10, 14, 16, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe et al (US 8,329,437, already of record) in view of Davis et al (US 2007/0031283, already of record).

Regarding Claim 1, Ayliffe teaches a device comprising:
a sample delivery component (see Ayliffe: “cartridge includes fluid receiving structure”, Column 2, lines 54-56; Fig 1, element 104 and 108), comprising:
a reagent chamber to contain at least one reagent (see Ayliffe: “cartridges also include a reagent reservoir”, Column 4, lines 23-24; Fig 24 element 458; “reagents may be diluents, lysing agents, detergents, saline solutions, and water”, Column 4, line 31-32);
a sample chamber to contain a biological fluid sample (see Ayliffe: “a cartridge further carries sample selection structure… arranged to define a chamber… such a chamber formed between a first valve and a second valve”, Column 4, lines 36-40; Fig 24, element 454; “examples of fluid samples within contemplation for interrogation by embodiments structured according to the instant invention include whole blood, portions of blood including serum, semen, and milk”, Column 2, line 1-3), the sample chamber separated from the reagent chamber by a first distance (see Ayliffe: Fig 24); and
a delivery channel (see Ayliffe: Fig 24 elements 462) extending from the reagent chamber (see Ayliffe: Fig 24 elements 458) and in fluid communication with the sample chamber (see Ayliffe: Fig 24 elements 454) and an output port (see Ayliffe: Fig 24 element valve 490), wherein the delivery channel is conducive to mixing the at least one reagent and the biological fluid sample to lyse cells in the biological fluid sample (see Ayliffe: “cartridges also include a reagent reservoir”, Column 4, lines 23-24; Fig 24 element 458; “reagents may be diluents, lysing agents, detergents, saline solutions, and water”, Column 4, line 31-32; “In the case of a CBC device 100, a reservoir holding diluent and/or a lysing 
a testing cassette coupled to the sample delivery component (see Ayliffe: “cartridge may be coupled with a reusable interrogation platform”, Column 2, line 10-11; Column 2, line 41-44; “MEMS chip carried by the cartridge”, Column 2, line 58; Column 2, line) comprising;
an input port in fluid communication (see Ayliffe: “the microchannel 152 of the illustrated MEMS chip 124”, Column 9, lines 32-33) with a microfluidic reservoir (see Ayliffe: “receiving chamber 159 on-board chip 124”, Column 9, lines 34-35), the input port to receive the discharged biological fluid sample from the output port; and
a micro-fabricated integrated sensor in a microfluidic channel extending from the microfluidic reservoir (see Ayliffe: “direct interrogation of the fluid sample portion that is disposed inside the microchannel 152 and between one or more pairs of electrodes 164”, Column 9, lines 41-43).
Ayliffe teaches the sample chamber and the reagent chamber being separated by a first distance, as these structures are different and distinct and would thus, inherently, be spaced some distance apart from each other, and further teaches the delivery channel (see Ayliffe: Fig 24 elements 462) which would necessarily have a length. 
Ayliffe does not explicitly teach “the delivery channel having a length greater than the first distance”. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the length of the delivery channel of Ayliffe as this would have resulted in an expected amount of mixing, and would have performed the expected function of routing the fluid in a determined direction.

Modified Ayliffe teaches the MEMS cartridge being coupled and aligned by an alignment structure (see: “cartridge may be coupled with a reusable interrogation platform”, Column 2, line 10-11; interrogation platform generally includes alignment structure (such as a socket) adapted to receive a cartridge in an installed substantially fixed interrogation orientation and to resist installation of the cartridge in another orientation”, Column 2, line 41-44; “MEMS chip carried by the cartridge”, Column 2, line 58; Column 2, line). 
Modified Ayliffe does not explicitly teach:
the testing cassette fitted to be compatible with the delivery component,
However, Davis teaches the analogous art of devices and methods for performing an analysis within a sample using a portable instrument with an assay cartridge (see Davis: Abstract; [0002]). Davis further teaches embodiment in which a fluid receiving structure in the form of a needle (i.e. equivalent to a sample delivery component) is attached (i.e. equivalent to fitted to be compatible with) to a cartridge (i.e. equivalent to a testing cassette) on a first and second end of the resulting device (see Davis: [0125]-[0130]; [0159]-[0166]; Figs 5A-5B and 6). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the coupling structure of modified Ayliffe to be a coupling structure as in Davis, where the testing cassette and sample delivery structure are disposed on opposite ends of the device and where they are fitted to be compatible, because Davis teaches that this configuration allows for the invention to receive and/or obtain a fluid, store a sample and perform biologic analysis on a sample (see Davis: [0125]-[0130]; [0159]-[0166]; Figs 5A-5B and 6).
Note: Claim(s) 1, 3 and 8-9 contain a large amount of functional language (i.e. “configured to…”, “to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see: § MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 2, modified Ayliffe teaches the limitations as applied to Claim 1, and further teaches wherein the micro-fabricated integrated sensor comprises an impedance-based microchip (see Ayliffe: “the interrogation platform is cooperatingly structured to interrogate electrical impedance”, Column 4, line 66 to Column 5, line 3).

Regarding Claim 3, modified Ayliffe teaches the limitations as applied to Claim 1, and further teaches wherein the device further comprises a transport mechanism to move the biological fluid sample through the delivery channel by at least one of a capillary pump, a thermal inkjet pump, and pneumatic pump (see Ayliffe: “cartridge 100 includes fluid receiving 

Regarding Claim 4, modified Ayliffe teaches the limitations as applied to Claim 1, and further teaches wherein the sample delivery component further comprises a sample feed channel in fluid connection between the sample chamber and the delivery channel (see Ayliffe: Annotated Figure 24 below).

    PNG
    media_image1.png
    470
    604
    media_image1.png
    Greyscale


Regarding Claim 7, modified Ayliffe teaches the limitations as applied to Claim 1 and further teaches wherein the reagent chamber comprises the at least one reagent therein (see Ayliffe: “cartridges also include a reagent reservoir”, Column 4, lines 23-24; Fig 24 element 458; “cartridges 100 constructed according to the invention may include additional factors, such as diluents, solvents, interactors… which may be pre-loaded in operable position.. Such reservoirs may be a component of a cartridge 100”, Column 9, lines 48-54).

Regarding Claim 8, modified Ayliffe teaches the limitations as applied to Claim 1 and further teaches wherein the testing cassette further comprises a discharge reservoir (see Ayliffe: “on-board waster chamber 140”, Column 8, lines 54; Fig 24, element Waste Reservoir 490) to receive the biological fluid sample that has passed through the micro-fabricated integrated sensor.

Regarding Claim 9, modified Ayliffe teaches the limitations as applied to Claim 1. Ayliffe further teaches that it is generally desirable to operably associate a hydrophobic membrane with a vent to permit evacuation of gasses from the cartridge, and to resist escape of fluids from inside the cartridge (see: Column 8, lines 29-32). 
Ayliffe does not explicitly teach using the hydrophobic membrane across the mouth of the sample input port. 
However, based on the above teaching, one skilled in the art would place such a membrane in any location where fluid escape would not be desirable, such as across the mouth of a sample input port. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the sample input port in the invention of Ayliffe by placing a hydrophobic membrane as based on the teachings of Ayliffe (see: Column 8, lines 29-32), because Ayliffe teaches that a hydrophobic membrane could be utilized to resist escape of fluids from inside the cartridge (see: Column 8, lines 29-32).

Regarding Claim 10, modified Ayliffe teaches all the limitations as applied to Claim 1 and further teaches wherein the device is a part of a microfluidic diagnostic device (see Ayliffe: “One embodiment of the invention provides a low-cost, disposable, single-use cartridge operable to perform a complete blood-cell count (CBC) by discriminating between certain cell morphological 

Regarding Claim 14, Ayliffe teaches a method comprising:
providing a biological fluid sample to a device (see: “loading a sample of fluid into the cartridge”, Column 5, line 21-22”), the device comprising:
a sample delivery component (see: “cartridge includes fluid receiving structure”, Column 2, lines 54-56; Fig 1, element 104 and 108), comprising:
a reagent chamber to contain at least one reagent (see Ayliffe: “cartridges also include a reagent reservoir”, Column 4, lines 23-24; Fig 24 element 458; “reagents may be diluents, lysing agents, detergents, saline solutions, and water”, Column 4, line 31-32);
a sample chamber to contain the biological fluid sample (see Ayliffe: “a cartridge further carries sample selection structure… arranged to define a chamber… such a chamber formed between a first valve and a second valve”, Column 4, lines 36-40; Fig 24, element 454; “examples of fluid samples within contemplation for interrogation by embodiments structured according to the instant invention include whole blood, portions of blood including serum, semen, and milk”, Column 2, line 1-3), the sample chamber separated from the reagent chamber by a first distance (see Ayliffe: Fig 24); and
a delivery channel (see: Fig 24 elements 462) extending from the reagent chamber (see: Fig 24 elements 458) and in fluid communication with the sample chamber (see: Fig 24 elements 
a testing cassette coupled to the delivery component (see: “MEMS chip carried by the cartridge”, Column 2, line 58) comprising;
an input port in fluid communication (see: “the microchannel 152 of the illustrated MEMS chip 124”, Column 9, lines 32-33) with a microfluidic reservoir (see: “receiving chamber 159 on-board chip 124”, Column 9, lines 34-35), the input port to receive the discharged biologic fluid sample from the output port; and
a micro-fabricated integrated sensor in a microfluidic channel extending from the microfluidic reservoir (see: “direct interrogation of the fluid sample portion that is disposed inside the 
performing biologic analysis of the biologic fluid sample using at least the micro-fabricated integrated sensor (see: “urging the known and degassed volume of test fluid to flow past the sensor for interrogation by the platform”, Column 5, lines 28-29). 
Ayliffe teaches the sample chamber and the reagent chamber being separated by a first distance, as these structures are different and distinct and would thus, inherently, be spaced some distance apart from each other, and further teaches the delivery channel (see Ayliffe: Fig 24 elements 462) which would necessarily have a length. 
Ayliffe does not explicitly teach “the delivery channel having a length greater than the first distance”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the length of the delivery channel such that it would have a length greater than the first distance as this would have allowed an expected amount of mixing to occur, and would have performed the expected function of routing the fluid in a determined direction. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from the change (see MPEP § 2144.04 IV A).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the length of the delivery channel of Ayliffe as this would have resulted in an expected amount of mixing, and would have performed the expected function of routing the fluid in a determined direction.

Modified Ayliffe teaches the MEMS cartridge being coupled to and aligned by an alignment structure (see: “cartridge may be coupled with a reusable interrogation platform”, 
Modified Ayliffe does not explicitly teach:
the testing cassette fitted to be compatible with the delivery component,
However, Davis teaches the analogous art of devices and methods for performing an analysis within a sample using a portable instrument with an assay cartridge (see Davis: Abstract; [0002]). Davis further teaches embodiment in which a fluid receiving structure in the form of a needle (i.e. equivalent to a sample delivery component) is attached (i.e. equivalent to fitted to be compatible with) to a cartridge (i.e. equivalent to a testing cassette) on a first and second end of the resulting device (see Davis: [0125]-[0130]; [0159]-[0166]; Figs 5A-5B and 6). Davis teaches that this configuration allows for the invention to receive and/or obtain a fluid, store a sample and perform biologic analysis on a sample (see Davis: [0125]-[0130]; [0159]-[0166]; Figs 5A-5B and 6). Thus, Davis teaches the arrangement and/or location of the parts of the claimed device and also teaches the relationship (i.e. interactions) between the parts. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the coupling structure of modified Ayliffe to be a coupling structure as in Davis, where the testing cassette and sample delivery structure are disposed on opposite ends of the device and where they are fitted to be compatible, because Davis teaches that this configuration allows for the invention to receive and/or obtain a fluid, store a sample and perform biologic analysis on a sample (see Davis: [0125]-[0130]; [0159]-[0166]; Figs 5A-5B and 6).

Regarding Claim 16, modified Ayliffe teaches all the limitations as applied to Claim 14. Modified Ayliffe teaches the delivery channel (see Ayliffe: Fig 24 elements 462) which would necessarily have a length resulting in an amount of mixing.

However, as the mixing ratio is a variable that can be modified, among others, by adjusting the amount of volume entering the channel, such as by changing the flow rates, with said mixing ratio varying as said flow rates are varied, the mixing ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed mixing ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the mixing ratio by modifying the flow rates in the apparatus of modified Ayliffe to obtain the claimed mixed volume ratio. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, the invention disclosed in modified Ayliffe reads upon Claim 16 as it achieves a level of mixing.
	
Regarding Claim 21, modified Ayliffe teaches all the limitations as applied to Claim 14. Modified Ayliffe teaches the delivery channel (see Ayliffe: Fig 24 elements 462) which would necessarily have a length resulting in an amount of mixing.
Modified Ayliffe does not teach “mixing in the delivery channel the biologic fluid sample and the at least one reagent at a volume ratio of greater than or equal to 1:200 sample to reagent”. 


Regarding Claim 23, modified Ayliffe teaches all the limitations as applied to Claim 1. Modified Ayliffe teaches the sample chamber and the reagent chamber being separated by a first distance, as these structures are different and distinct and would thus, inherently, be spaced some distance apart from each other. 
Modified Ayliffe does not explicitly teach “wherein the first distance if between 1 mm and 15 mm”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the first length to be between 1 and 15 mm as this would have allowed an expected amount of mixing to occur, and would have performed the expected function of routing the fluid in a determined direction. Further, the courts have held that a prima .


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe et al (US 8,329,437, already of record) in view of Davis et al (US 2007/0031283, already of record) and in further view of Pugia et al (US 2013/0041236, already of record).

Regarding Claim 11, Ayliffe teaches a device comprising:
a sample delivery component (see: “cartridge includes fluid receiving structure”, Column 2, lines 54-56; Fig 1, element 104 and 108), comprising:
a reagent chamber to contain at least one reagent (see: “cartridges also include a reagent reservoir”, Column 4, lines 23-24; Fig 24 element 458);
a sample chamber to contain a biological fluid sample (see Ayliffe: “a cartridge further carries sample selection structure… arranged to define a chamber… such a chamber formed between a first valve and a second valve”, Column 4, lines 36-40; Fig 24, element 454; “examples of fluid samples within contemplation for interrogation by embodiments structured according to the instant invention include whole blood, portions of blood including serum, semen, and milk”, Column 2, line 1-3), the sample chamber separated from the reagent chamber by a first distance (see Ayliffe: Fig 24); and
a delivery channel (see: Fig 24 elements 462) extending from the reagent chamber (see: Fig 24 elements 458) and in fluid communication with the sample chamber (see: Fig 24 elements 454) and an output port (see: Fig 24 element valve 490), wherein the delivery channel is conducive to 
a testing cassette coupled to the delivery component (see: “MEMS chip carried by the cartridge”, Column 2, line 58) comprising;
a microfluidic channel (see: “the microchannel 152 of the illustrated MEMS chip 124”, Column 9, lines 32-33); 
a micro-fabricated integrated sensor in a microfluidic (see: “direct interrogation of the fluid sample portion that is disposed inside the microchannel 152 and between one or more pairs of electrodes 164”, Column 9, lines 41-43); and
Ayliffe teaches the sample chamber and the reagent chamber being separated by a first distance, as these structures are different and distinct and would thus, inherently, be spaced some distance apart from each other, and further teaches the delivery channel (see Ayliffe: Fig 24 elements 462) which would necessarily have a length. 
Ayliffe does not explicitly teach “the delivery channel having a length greater than the first distance”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the length of the delivery channel such that it would have a length greater than the first distance as this would have allowed an expected amount of mixing to occur, and would have performed the expected function of routing the fluid in a determined direction. Further, the courts have held that a prima facie case of obviousness exists as to 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the length of the delivery channel of Ayliffe as this would have resulted in an expected amount of mixing, and would have performed the expected function of routing the fluid in a determined direction.

Modified Ayliffe teaches the MEMS cartridge being coupled to and aligned by an alignment structure (see: “cartridge may be coupled with a reusable interrogation platform”, Column 2, line 10-11; interrogation platform generally includes alignment structure (such as a socket) adapted to receive a cartridge in an installed substantially fixed interrogation orientation and to resist installation of the cartridge in another orientation”, Column 2, line 41-44; “MEMS chip carried by the cartridge”, Column 2, line 58; Column 2, line). 
Modified Ayliffe does not explicitly teach:
the testing cassette fitted to be compatible with the delivery component,
However, Davis teaches the analogous art of devices and methods for performing an analysis within a sample using a portable instrument with an assay cartridge (see Davis: Abstract; [0002]). Davis further teaches embodiment in which a fluid receiving structure in the form of a needle (i.e. equivalent to a sample delivery component) is attached (i.e. equivalent to fitted to be compatible with) to a cartridge (i.e. equivalent to a testing cassette) on a first and second end of the resulting device (see Davis: [0125]-[0130]; [0159]-[0166]; Figs 5A-5B and 6). Davis teaches that this configuration allows for the invention to receive and/or obtain a fluid, store a sample and perform biologic analysis on a sample (see Davis: [0125]-[0130]; [0159]-[0166]; Figs 5A-5B and 6). Thus, Davis teaches the arrangement and/or location of the parts of the claimed device and also teaches the relationship (i.e. interactions) between the parts. 


Modified Ayliffe further teaches, “a preferred hydrophobic membrane includes PTFE, although membranes that are manufactured from alternative materials, and which are resistant to fluid flow, are also workable” (see: Column 8, lines 33-36). 
Modified Ayliffe does not explicitly teach:`
“an elastomeric layer to prevent the fluid sample from leaking out of the delivery channel”. 
However, Pugia teaches an analogous art of a sample collection device having a sample container and microfluidic system for the analysis of biological samples (see: Abstract). Pugia further teaches that microdevices can be made of inexpensive materials while being compatible with the reagents and samples to be analyzed (see: [0156], entirety). Pugia discloses, “When moisture absorption is of concern, preferably the plastics used to make the chip include, but are not limited to: polystyrene, polypropylene, polybutadiene, polybutylene, epoxies, Teflon.TM., PET, PTFE and chloro-fluoroethylenes, polyvinylidene fluoride, PE-TFE, PE-CTFE, liquid crystal polymers, Mylar, polyester, LDPE, HDPE, polymethylpentene, polyphenylene sulfide, polyolefins, PVC, and chlorinated PVC” (see: [0156]). Where polybutadiene is an example of an elastomeric material. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the invention of Ayliffe, which states that membranes can be made of materials resistant to fluid flow (see Ayliffe: Column 8, lines 33-36), with the elastomeric 

Modified Ayliffe does not explicitly teach:
a transport mechanism to pass the mixture in the microfluidic channel over as portion of the sensor for analysis
However, Pugia further teaches microconduits (i.e. channels preferably in the range of about 20-100 µm) that make it possible to move liquid samples by capillary forces (see Pugia: [0149]), thus permitting liquid movement from one region of the device to another as required for the analysis being carried out (see Pugia: [0149]). Based on the above teaching, one skilled in the art would know that the channels in a device as taught by modified Ayliffe can be constructed in the size range as taught by Pugia (see Pugia: [0149]) to comprise a transport mechanism (i.e. microconduits) to pass the mixture in the microfluidic channel over as portion of the sensor for analysis, because Pugia teaches that microconduits permit liquid movement from one region of the device to another as required for the analysis being carried out (see Pugia: [0149]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the device as taught by modified Ayliffe to further include a transport mechanism of microconduits permit liquid movement from one region of the device to another as required for the analysis being carried out (see Pugia: [0149]).
Note: Claim(s) 11-12 contain a large amount of functional language (i.e. “configured to…”, “to provide…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe et al (US 8,329,437, already of record) in view of Davis et al (US 2007/0031283, already of record), Pugia et al (US 2013/0041236, already of record) and in further view of Yamazaki et al (US 2004/0179427, already of record).

Regarding Claim 12, modified Ayliffe teaches all the limitations as applied to Claim 11. Modified Ayliffe teaches the microfluidic channel having a flow path/channel (see Claim 11 modification). The examiner notes that the recitation “to provide sufficient incubation time for erythrocyte lysis of the biological fluid sample using the at least one reagent” is a functional limitation that is considered to be met by modified Ayliffe as it has a flow channel of a certain length that could be conducive to the claimed effect when used in conjunction with a predetermined reagent.
Modified Ayliffe does not teach “wherein the transport mechanism comprises at least a thin film resistor”. 
	However, Yamazaki teaches the analogous art of a method of mixing liquids in a liquid chamber (see Yamazaki: Abstract). Yamazaki further teaches using a thin film resistor for creating bubbles within a liquid that lead to moving the liquids in the chamber, and thus provides movement and mixing of the liquids in the chamber (see Yamazaki: [0030]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the transport mechanism of modified Ayliffe to be a thin film resistor as in Yamazaki, because Yamazaki teaches that thin film resistors create bubbles within a liquid that lead to moving the liquids in the chamber, and thus provides movement and mixing of the liquids in the chamber (see Yamazaki: [0030]).


Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe et al (US 8,329,437, already of record) in view of Davis et al (US 2007/0031283, already of record), Pugia et al (US 2013/0041236, already of record) and in further view of Chow et al (US 2014/0166483, already of record).

Regarding Claim 15, modified Ayliffe teaches all the limitations as applied to Claim 14. 
Modified Ayliffe does not teach “wherein the microfabricated integrated sensor includes a binding surface having antibodies thereon, further including performing biologic analysis of the biologic fluid sample by identifying a pathogen in the biologic fluid sample that binds to the antibodies on the microfabricated integrated sensor”.
However, Chow teaches art analogous to the field of microstructures for the sensing of target in a sample using MEMS (see Chow: Abstract; [0077]). Chow further teaches that sensors may include functionalized surfaces to detect bacteria (i.e. potential pathogens) by functionalizing said surfaces with antibodies capable of capturing target bacteria (see Chow: [0256]; where the area functionalized being the “binding surface”). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfabricated integrated sensor of modified Ayliffe to have an antibody functionalized binding surface for the capture of potential pathogenic bacteria as in Chow, because Chow teaches that functionalizing the surface of a sensor with an antibody allows the capture of target bacteria (see Chow: [0256]). The combination with the antibodies that can capture target bacteria would thus result in the identification of a target pathogen in the sample. 

Regarding Claim 17, modified Ayliffe teaches all the limitations as applied to Claim 1. 
Modified Ayliffe does not teach “wherein the microfabricated integrated sensor includes a binding surface to bind to an analyte in the biologic fluid sample”.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfabricated integrated sensor of modified Ayliffe to have an antibody functionalized binding surface for the capture of potential pathogenic bacteria as in Chow, because Chow teaches that functionalizing the surface of a sensor with an antibody allows the capture of target bacteria (see Chow: [0256]). The combination with the antibodies that can capture target bacteria would thus result in the identification of a target pathogen in the sample. 

	Regarding Claim 18, modified Ayliffe teaches all the limitations as applied to Claim 14. Modified Ayliffe further teaches the the micro-fabricated integrated sensor being an impedance-based microchip (see: “the interrogation platform is cooperatingly structured to interrogate electrical impedance”, Column 4, line 66 to Column 5, line 3).
Modified Ayliffe does not explicitly teach “wherein performing biologic analysis of the biologic fluid sample includes performing biologic analysis using a microfabricated integrated sensor having a binding surface to bind to an analyte”.
However, Chow teaches art analogous to the field of microstructures for the sensing of target in a sample using MEMS (see Chow: Abstract; [0077]). Chow further teaches that sensors may include functionalized surfaces to detect bacteria (i.e. potential pathogens) by functionalizing said surfaces with antibodies capable of capturing target bacteria (see Chow: [0256]; where the area functionalized being the “binding surface”). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfabricated integrated sensor of modified Ayliffe to have an antibody . 


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe et al (US 8,329,437, already of record) in view of Davis et al (US 2007/0031283, already of record), and in further view of Yamazaki et al (US 2004/0179427, already of record) and Chow et al (US 2014/0166483, already of record).

Regarding Claim 19, modified Ayliffe teaches all the limitations as applied to Claim 1. 
Modified Ayliffe does not teach “wherein the testing cassette includes a resistor to mix the biologic fluid sample”. 
	However, Yamazaki teaches the analogous art of a method of mixing liquids in a liquid chamber (see Yamazaki: Abstract). Yamazaki further teaches using a thin film resistor for creating bubbles within a liquid that lead to moving the liquids in the chamber, and thus provides movement and mixing of the liquids in the chamber (see Yamazaki: [0030]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the testing cassette of modified Ayliffe to include a thin film resistor as in Yamazaki, because Yamazaki teaches that thin film resistors create bubbles within a liquid that lead to moving the liquids in the chamber, and thus provides movement and mixing of the liquids in the chamber (see Yamazaki: [0030]).

	Modified Ayliffe teaches the microfabricated integrated sensor in the microfluidic channel (see modification of Claim 1). 

However, Chow teaches art analogous to the field of microstructures for the sensing of target in a sample using MEMS (see Chow: Abstract; [0077]). Chow further teaches that sensors may include functionalized surfaces to detect bacteria (i.e. potential pathogens) by functionalizing said surfaces with antibodies capable of capturing target bacteria (see Chow: [0256]; where the area functionalized being the “binding surface”). Chow further teaches that the functionalized surface may be formed by attaching antibodies to the surface of microelectrodes that can be made of gold via covalent bonding (see Chow: [0106]; [0257]-[0265]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfabricated integrated sensor of modified Ayliffe to have miccroelectrodes made of gold with antibody functionalized binding surfaces for the capture of potential pathogenic bacteria as in Chow, because Chow teaches that functionalizing the surface of a sensor with an antibody allows the capture of target bacteria (see Chow: [0256]). The combination with the antibodies that can capture target bacteria would thus result in the identification of a target pathogen in the sample. 



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe et al (US 8,329,437, already of record) in view of Davis et al (US 2007/0031283, already of record), Pugia et al (US 2013/0041236, already of record), Chow et al (US 2014/0166483, already of record) and in further view of Yamazaki et al (US 2004/0179427, already of record).

Regarding Claim 19, modified Ayliffe teaches all the limitations as applied to Claim 1. 

	However, Yamazaki teaches the analogous art of a method of mixing liquids in a liquid chamber (see Yamazaki: Abstract). Yamazaki further teaches using a thin film resistor for creating bubbles within a liquid that lead to moving the liquids in the chamber, and thus provides movement and mixing of the liquids in the chamber (see Yamazaki: [0030]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the testing cassette of modified Ayliffe to include a thin film resistor as in Yamazaki, because Yamazaki teaches that thin film resistors create bubbles within a liquid that lead to moving the liquids in the chamber, and thus provides movement and mixing of the liquids in the chamber (see Yamazaki: [0030]). The combination resulting in mixing of the fluid via the resistor.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe et al (US 8,329,437, already of record) in view of Davis et al (US 2007/0031283, already of record). Grady et al (A Clinical Evaluation of Routine Blood Sampling Practices in Patients with Diabetes: Impact of Fingerstick Blood Volume and Pain, Journal of Diabetes Science and Technology, 8 pages, 2014, see attached document) is used as evidence as to the size of a blood droplet from a finger prick wound.

Regarding Claim 24, modified Ayliffe teaches all the limitations as applied to Claim 1. Modified Ayliffe teaches the sample chamber to contain a biological fluid sample (see Ayliffe: “a cartridge further carries sample selection structure… arranged to define a chamber… such a chamber formed between a first valve and a second valve”, Column 4, lines 36-40; Fig 24, element 454; “examples of fluid samples within contemplation for interrogation by embodiments structured according to the instant invention include whole blood, portions of blood including 
Modified Ayliffe does not explicitly teach the amount of blood corresponding to a finger prick wound, nor does Ayliffe explicitly teach “wherein the sample chamber includes a diameter and width to accept approximately up to 20 uL of the biological fluid sample”.  
	However, based on the above teachings, one skilled in the art would have formed the sample chamber to be at least be able to accommodate at least the average amount of blood sample from a prick wound, which is known in the art to be approximately 3.1 uL as disclosed in Grady (see Grady: Page 7, left column, final full paragraph). Furthermore, one skilled in the art could have arranged the sample chamber to be able to accept any amount of blood that could be produced by a finger prick, at least including from 0 to 10.5 uL (i.e. falls within “up to 20 uL”) to account for differences in the lancing system, depth settings of the lancing system and user as described by Grady (see Grady: entirety; Page 4, Figure 2; page 4, Table 4-5; Page 5, Figure 3; Page 5, Figure 5, Page 6, Figure 7). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the sample chamber of modified Ayliffe to encompass dimensions that would accommodate a blood sample from a prick wound as described in Ayliffe, including making the chamber of dimensions able to accept up to 20 uL of sample, given the knowledge in the art of the amount blood sample arising from a prick wound (see Grady: Page 7, left column, final full paragraph; Page 4, Figure 2; page 4, Table 4-5; Page 5, Figure 3; Page 5, Figure 5, Page 6, Figure 7). 


Response to Arguments
Applicant's Arguments, filed on Dec 21, 2020, towards the previous prior art rejections on Page(s) 8-13 have been fully considered but are not persuasive. Applicant further submits a Declaration filed on Dec 21, 2020. Said Declaration has been given the appropriate weight. 

Applicant argues, on Page(s) 10-11 of their Remarks, that the rejections for Claim 16 and 21 are improper, and that they are based on a hypothetical, not explained embodiment. 
The examiner respectfully disagrees. 
Regarding the combination and the conclusion of obviousness, the examiner set forth a result effective variable reasoning, which has been recognized as a line of reasoning that can properly support an obviousness rejection (see MPEP § 2144.05 II B). It was previously stated that: as the mixing ratio is a variable that can be modified, among others, by adjusting the amount of volume entering the channel, such as by changing the flow rates, with said mixing ratio varying as said flow rates are varied, the mixing ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed mixing ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the mixing ratio by modifying the flow rates in the apparatus of modified Ayliffe to obtain the claimed mixed volume ratio. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). This describes how the parameters are adjusted to achieve various levels of mixing ratios (i.e. explains the rationale). Thus, the rejection is maintained. Furthermore, the 

Applicant argues, on Page(s) 11-12 of their Remarks, that the rejection for Claim 9 relies on Official Notice.
The examiner respectfully disagrees. 
Regarding the rejection for Claim 9, the examiner stated the basis for the rejection in “Ayliffe further teaches that it is generally desirable to operably associate a hydrophobic membrane with a vent to permit evacuation of gasses from the cartridge, and to resist escape of fluids from inside the cartridge (see: Column 8, lines 29-32)”. Only when this is stated, did the examiner stated that Ayliffe does not explicitly teach using the hydrophobic membrane across the mouth of the sample input port, but that, based on the above teaching (in Ayliffe), one skilled in the art would be motivated to place such a hydrophobic membrane in any location where fluid escape would not be desirable, such as across the mouth of a sample input port. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the sample input port in the invention of Ayliffe by placing a hydrophobic membrane as based on the teachings of Ayliffe (see: Column 8, lines 29-32), because Ayliffe teaches that a hydrophobic membrane could be utilized to resist escape of fluids from inside the cartridge (see: Column 8, lines 29-32). The rejection is therefore not reliant on Official Notice and is maintained. 


The Declaration under 37 CFR 1.132 filed Dec 21, 2020 has been given the appropriate weight but is insufficient to overcome the rejections of Claim(s) 1, 11 and 14, as well as those 
The Declaration appears to rely on opinions not supported by facts. 
The opinions are not commensurate in scope with the claims.
The opinions are not germane to the rejection at issue.
While the opinion of the Expert Declarant is held in high regard, the Declaration states that one skilled in the art would not have reached the same conclusion as the Examiner, but relies on opinions to do so (see Declaration filed Dec 21, 2020: paragraphs 9; e.g. “my opinion”, “my view”, “my experience”, etc.). Declarant states unexpected results by opinion alone, with no comparison of results with the closest prior art (see MPEP § 716.02, § 716.02 (b), § 716.02 (e)). This is not considered probative evidence as it is not supported by facts nor evidence. 
Declarant also states that the technology claimed manipulates picoliter volumes with precision and accuracy, with the sensing volume being a defining feature (see Declaration filed Dec 21, 2020: paragraphs 9a). However, this is not commensurate in scope with the claims as the claims are not directed to picoliter evaluation. 
Declarant further states that the changes in dimensions to achieve mixing are not obvious as the experiments resulted in the researchers being “surprisingly able to achieve a specific level of mixing of a blood sample and reagent…” (see Declaration filed Dec 21, 2020: paragraphs 9b). However, there is nothing to evidence that this result is unexpected (see MPEP § 716.02, § 716.02 (b), § 716.02 (e)). The examiner also notes that is known in the field that fluids in a microfluidic channel achieve certain levels of mixing depending on the flow rates of the fluids and the length of the channel due to passive, diffusive mixing, with longer lengths providing increased mixing (see attached Ottino reference). The examiner also notes that a generic claiming that two fluids flowing along a channel length result in a level of mixing is not unexpected. However, the examiner also notes that claiming a mixing efficiency, along with submission of a Declaration demonstrating evidence of unexpected results in terms of mixing 


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Ottino et al. (Introduction: mixing in microfluidics, The Royal Society, 2004, see attached document), as being relevant to the art of passive, diffusive mixing in microfluidics channels.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

	
	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798